United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3251
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
James Brock Williams,                    *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 13, 2008
                                 Filed: July 28, 2008
                                  ___________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

       James Brock Williams was convicted by a jury of conspiracy to possess with
intent to distribute cocaine base (“crack cocaine”), in violation of 21 U.S.C. §§
841(a)(1), (b)(1)(A), 846, and 851, possession with intent to distribute crack cocaine,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 851, and possession with intent
to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 851. He
appeals his conviction, arguing that the district court1 erred in denying his motion to
suppress, by admitting evidence of his prior conviction, by not determining that other

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
prior bad acts evidence would not be admitted in a future trial, and by not granting his
motion for acquittal on the conspiracy charge based upon insufficiency of the
evidence. He also challenges his sentence, arguing that life imprisonment is
disproportionate to his crime and therefore violates the Eighth Amendment. We
affirm.

I. Background

       In June 2006, a confidential informant told Officer Mark Nelson of the St. Paul
Police Department and Special Agent William Murphy of the Drug Enforcement
Administration that he could purchase crack cocaine from Williams. Nelson had
previously worked with the informant and found him to be reliable. On June 27,
2007, the informant arranged to buy 4.5 ounces of crack cocaine from Williams.
Shortly after the informant and Williams spoke on the phone, the officers observed
Williams arrive at the agreed-upon location. The officers were listening to the
informant’s conversation via a broadcast device and heard Williams tell the informant,
“I got it.” The informant told Williams he would get the money, but instead, he
contacted the officers and informed them that Williams had the drugs in a black
plastic bag and that they could move in to make the arrest. Williams returned to his
vehicle and sat in the driver’s seat.

       The arrest team initiated contact with Williams and found a black plastic bag
near the driver’s seat of the vehicle. The bag contained a baggie of 54.8 grams of a
mixture of powder cocaine, and a baggie of 66.3 grams of a mixture of crack cocaine.
Williams was arrested and searched, revealing the presence of 3.9 grams of crack
cocaine on his person.

      After being given his Miranda rights, Williams told Nelson and Murphy that he
had arranged to deliver 4.5 ounces of cocaine to the confidential informant and that
the drugs found in his vehicle were the drugs he intended to deliver. Williams

                                          -2-
identified two of his sources for narcotics and described his drug-dealing activities
during the prior eighteen months, which included the purchase of more than 40 ounces
of crack cocaine.

       Williams was indicted on the three counts described above. The government
filed an information pursuant to 21 U.S.C. § 851, requesting life imprisonment based
upon Williams’s criminal history. Williams filed a motion to suppress the evidence
found in his vehicle. The district court2 denied the motion, concluding that the
officers had probable cause to believe that Williams had narcotics in the vehicle.

        The district court admitted, under Rule 404(b) of the Federal Rules of Evidence,
evidence of Williams’s 2004 conviction for third degree sale of cocaine. During the
trial, the government elicited testimony from the informant that he had purchased
drugs from Williams prior to June of 2006. Williams moved for a mistrial on the
ground that that testimony had not been disclosed before trial, as required by Rule
404(b). The district court initially denied the motion, concluding that the testimony
was harmless. Shortly thereafter, however, the district court informed Williams that
the motion would be granted if renewed. Williams’s counsel then inquired whether
the testimony would be excluded from the new trial based upon the discovery
violation. The district court declined to make that determination, whereupon Williams
withdrew the motion. The testimony at issue was stricken from the record, and the
jury was instructed that it could not consider it.

      Williams was convicted on all three counts. The district court imposed a
sentence of life imprisonment on each of the first two counts pursuant to the
mandatory sentence in 21 U.S.C. § 841(b)(1)(A), and 360 months’ imprisonment on
the third count, to be served concurrently. The district court expressed its


      2
       The district court adopted the report and recommendation of the Honorable
Jeanne J. Graham, United States Magistrate Judge.

                                          -3-
dissatisfaction with the congressionally mandated life sentence, believing that it was
excessive in the circumstances of Williams’s case.

II. Analysis

       Williams asserts that the district court erred by denying his motion to suppress
because the officers did not have probable cause to search his vehicle. We review the
district court’s factual findings regarding a motion to suppress for clear error and we
review de novo the district court’s legal determination of probable cause. United
States v. Johnson, 528 F.3d 575, 579 (8th Cir. 2008).

       We conclude that the district court properly denied Williams’s motion to
suppress. The search of Williams’s vehicle occurred after the law enforcement
officers arranged the drug transaction through an informant who had provided reliable
information in the past. The officers observed Williams arrive at the specified
location, and the informant told the officers he had seen the drugs. Given these
circumstances, there was a fair probability that the officers would find drugs in
Williams’s vehicle. See United States v. Donnelly, 475 F.3d 946, 954 (8th Cir. 2007)
(probable cause exists if, under the totality of the circumstances, there is a fair
probability that evidence of illegal activity will be found in a particular location);
United States v. Gabrio, 295 F.3d 880, 883 (8th Cir. 2002) (information from a
confidential informant can be sufficient to establish probable cause if it is
corroborated by independent evidence or the informant has a track record of providing
reliable information). The officers thus had probable cause to search Williams’s
vehicle under the automobile exception to the warrant requirement. See United States
v. Brown, 49 F.3d 1346, 1350 (8th Cir. 1995) (officers had probable cause to search
vehicle that arrived at specified location to deliver drugs).

      Williams contends that the district court abused its discretion by admitting
evidence of his prior conviction because it was admitted to prove propensity and its

                                         -4-
unfair prejudice outweighed any probative value. See United States v. Dorsey, 523
F.3d 878, 879 (8th Cir. 2008) (standard of review). Rule 404(b) allows evidence of
past crimes to be admitted to prove, among other things, knowledge or intent. Fed.
R. Evid. 404(b). “The evidence must be (1) relevant to a material issue; (2) similar
in kind and not overly remote in time to the crime charged; (3) supported by sufficient
evidence; and (4) higher in probative value than prejudicial effect.” United States v.
Walker, 470 F.3d 1271, 1274 (8th Cir. 2006) (internal quotation omitted). We will
reverse the district court’s determination that a prior conviction is admissible “only
when the evidence clearly has no bearing on the case and was introduced solely to
prove the defendant’s propensity to commit criminal acts.” Id. (internal quotation
omitted).

       We have upheld the district court’s admission of evidence of a defendant’s prior
drug convictions to prove knowledge and intent in the face of the defendant’s denial
of the offense. See, e.g., United States v. Hessman, 493 F.3d 977, 983 (8th Cir. 2007)
(evidence of prior drug convictions admitted to show knowledge and intent of
conspiracy to distribute drugs); United States v. Cook, 454 F.3d 938, 941 (8th Cir.
2006) (citing United States v. Love, 419 F.3d 825, 828 (8th Cir. 2005)). The
government was required to prove that Williams knowingly possessed the drugs and
that he intended to distribute them. The district court admitted Williams’s prior
conviction for drug distribution as proof of that knowledge and intent, but did not
admit Williams’s prior conviction for drug possession. We conclude that the district
court did not abuse its discretion in determining that the evidence was not admitted
to show propensity and that its probative value was not substantially outweighed by
the danger of unfair prejudice. See Fed. R. Evid. 403. Furthermore, the risk of unfair
prejudice to Williams was minimized by the district court’s instruction that the jury
use the evidence of the prior conviction to show only knowledge and intent and not
propensity. See id.




                                         -5-
       Williams’s next argument is that the district court abused its discretion by not
excluding from all future proceedings the evidence of his drug dealing relationship
with the informant. Williams frames this issue in terms of the district court’s refusal
to sanction the government for failing to disclose the testimony prior to trial pursuant
to Rule 404(b). We review the district court’s decision to exclude evidence as a
sanction for a discovery violation for abuse of discretion. United States v. Pherigo,
327 F.3d 690, 694 (8th Cir. 2003) (considering “(1) whether the Government acted
in bad faith and the reason(s) for delay in production; (2) whether there is any
prejudice to the defendant; and (3) whether any lesser sanction is appropriate to secure
future Government compliance.”).

       The district court excluded the evidence by striking it from the record and
instructing the jury to disregard it. Williams accepted this sanction by withdrawing
his motion for mistrial and accepting the district court’s limiting instruction.
Williams’s only complaint on appeal is that the district court did not conclusively rule
that the evidence would be inadmissible in a future trial, should one be granted.
Assuming the existence of a discovery violation, we cannot say that it was an abuse
of discretion for the district court to refuse to sanction the government in all future
proceedings. There is no evidence that the government acted in bad faith, and we
believe that Williams’s withdrawal of his motion for mistrial in the face of his
knowledge that it would be granted if reasserted, suggests that he believed the lesser
sanction that the district court imposed was adequate to overcome any prejudice that
resulted from the government’s failure to disclose the evidence before trial.

       Williams also challenges the sufficiency of the evidence against him on the
charge of conspiracy, asserting that the only evidence of a conspiracy was a single,
isolated drug transaction. We review de novo the sufficiency of the evidence, viewing
the evidence in the light most favorable to the verdict, resolving conflicts in the
verdict’s favor, and accepting all reasonable inferences that support the verdict.
United States v. Piwowar, 492 F.3d 953, 955 (8th Cir. 2007). This is a strict standard,

                                          -6-
and we will reverse a conviction “only if no reasonable jury could have found the
defendant guilty beyond a reasonable doubt.” Id. (internal quotation omitted). To
convict Williams of conspiracy to distribute crack cocaine, the government had to
prove that a conspiracy to distribute crack cocaine existed, that Williams knew of the
conspiracy, and that Williams intentionally joined the conspiracy. See United States
v. Espino, 317 F.3d 788, 792 (8th Cir. 2003). A formal agreement is not required to
create a conspiracy, and the existence of a conspiracy can be proved by direct or
circumstantial evidence. Id.

       As recounted above, the evidence presented at trial more than adequately
supports Williams’s conviction. Williams’s interaction with and statements to the
informant were consistent with the distribution of drugs. Likewise, the drug quantities
found in Williams’s vehicle suggest that Williams was not merely a drug user, but that
he was involved in a drug distribution ring. See United States v. Prieskorn, 658 F.2d
631, 634-35 (8th Cir. 1981) (possession of a large amount of drugs raises an inference
of knowledge of a drug distribution venture that goes beyond an isolated buyer-seller
transaction). Additionally, Williams identified two of his drug sources and told law
enforcement officers that he had received more than 40 ounces of crack cocaine in the
prior eighteen months. See United States v. Hester, 140 F.3d 753, 757 (8th Cir. 1998)
(the jury instruction that a buyer-seller relationship does not establish a conspiracy is
not appropriate if there is evidence that the defendant was involved in multiple drug
transactions). Accordingly, the district court did not err in denying Williams’s motion
for judgment of acquittal.

      Finally, Williams challenges his sentence of life imprisonment, arguing that the
sentence is grossly disproportionate to his crime and his criminal history and
therefore violates the Eighth Amendment. Williams was convicted of conspiring to
possess with intent to distribute more than fifty grams of crack cocaine, and
possession with intent to distribute more than fifty grams of crack cocaine. He also
has two prior felony drug convictions. Thus, under 21 U.S.C. § 841(b)(1)(A),

                                          -7-
Williams was subject to a mandatory life sentence. Whether or not we agree with the
district court’s concern that the life sentence is excessive, see United States v.
Robinson, 110 F.3d 1320, 1328-29 (8th Cir. 1997) (Heaney, J., concurring), our
circuit precedent upholding the constitutionality of life sentences imposed under §
841(b)(1)(A) mandates the affirmance of that sentence. See, e.g., United States v.
Whiting, 528 F.3d 595, 596-97 (8th Cir. 2008) (per curiam) (citing cases).

      The judgment is affirmed.
                      ______________________________




                                        -8-